Citation Nr: 0935398	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-11 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the right knee, status post meniscectomy with degenerative 
joint disease and joint laxity.

2.  Entitlement to an evaluation in excess of 10 percent for 
the right knee, status post meniscectomy with degenerative 
joint disease and painful and limited range of motion.

3.  Entitlement to an evaluation in excess of 10 percent for 
the right distal clavicle, status post excision with 
degenerative joint disease and pain on motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1986 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in July 2009.  A 
transcript is of record.


FINDINGS OF FACT

1.  The Veteran's right knee disability, status post 
meniscectomy with degenerative joint disease and joint 
laxity, is characterized by slight recurrent subluxation or 
lateral instability.

2.  The Veteran's associated right knee disability, status 
post meniscectomy with degenerative joint disease and painful 
and limited range of motion, is characterized by flexion of 
130 degrees with severe pain, 85 degrees with significant 
pain, and 90 degrees after five repetitions.  

3.  The Veteran's right distal clavicle disability, status 
post excision with degenerative joint disease and pain on 
motion, is characterized by abduction of 0 to 175 degrees 
with pain above 90 degrees, forward flexion of 0 to 175 
degrees with considerable discomfort above 100 degrees, and 
external and internal rotation of 0 to 85 degrees with 
discomfort above 70 degrees of external rotation.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for the right knee, status post meniscectomy with 
degenerative joint disease and joint laxity, have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5257 (2009).

2.  The schedular criteria for an evaluation in excess of 10 
percent for the right knee, status post meniscectomy with 
degenerative joint disease and painful and limited range of 
motion, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.2, 4.7, 4.10,  4.40, 4.45, 4.71a, DCs 5260-5010.

3.  The schedular criteria for an evaluation in excess of 10 
percent for the right distal clavicle, status post excision 
with degenerative joint disease and pain on motion, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, DC 5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In August 2005 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2006 rating 
decision, March 2007 SOC, and October 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim for an increased rating is being 
denied, no new effective date will be assigned, so that issue 
is moot.  Moreover, although no longer required, the 
additional Vazquez requirements for an increased rating claim 
were provided in a June 2008 letter.  

The Board notes that the Veteran testified at the July 2009 
hearing that his right knee and shoulder disorders have 
worsened since his September 2005 VA examination.  However, 
the record shows that the Veteran has not sought any medical 
treatment since June 2005, and that he was notified of what 
the evidence would need to show in order for him to receive 
increased evaluations.  Given the lack of any recent 
treatment and the Veteran's testimony, the Board finds that 
another VA examination is not necessary in order to decide 
the claim on the merits.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.


In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis which is established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under DCs 5013 to 
5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved which is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 




When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

38 C.F.R. § 4.71a, DC 5201, provides that limitation of 
motion of the arm at the shoulder level is rated 20 percent 
for the major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; and limitation of 
motion of the arm to 25 degrees from the side is rated as 40 
percent for the major shoulder and 30 percent for the minor 
shoulder.  

DC 5203 provides ratings for other impairment of the clavicle 
or scapula.  Malunion of the clavicle or scapula is rated as 
10 percent for the major shoulder and 10 percent for the 
minor shoulder.  Nonunion of the clavicle or scapula without 
loose movement is rated as 10 percent for the major shoulder 
and 10 percent for the minor shoulder; nonunion of the 
clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  DC 5203 provides an 
alternative rating based on impairment of function of the 
contiguous joint. 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; and extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more is rated 60 percent disabling. 

Diagnostic Code 5257 provides ratings for other impairments 
of the knee that include recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
DC 5257.  See VAOPGCPREC 23-97.  When X-ray findings of 
arthritis are present and a veteran's knee disability is 
rated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable rating under DC 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, and DC 5259 
provides a 10 percent rating for removal of semilunar 
cartilage that is symptomatic. 

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  See VAOPGCPREC 09-04 (separate ratings 
may be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling. 

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2008).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

III.  Factual Background

In June 2005 the Veteran had private treatment with C.A.M., 
M.D., an orthopedist, because his right knee had been swollen 
for a few days without any known trauma.  He reported that he 
had not had any significant problems with his right knee 
since a 1990 arthroscopy.  The pain was predominantly over 
the anteromedial aspect, and was approximately a six out of 
ten in intensity.  His pain could be quite sharp and there 
was occasional grinding and a constant ache.  He felt stiff, 
walking and stairs made it worse, and rest provided moderate 
relief.  Ibuprofen did not help 

significantly, he walked on stairs one at a time, and he did 
not use any assistive devices.  The Veteran had not been able 
to play basketball since his right knee swelled up.

Examination of the right lower extremity revealed moderate 
effusion, no swelling, erythema or ecchymosis, and the range 
of motion was full with only limited restriction of flexion 
secondary to the effusion.  There appeared to be some laxity 
to the ACL on examination, but it was limited secondary to 
guarding.  In addition, there was no pivot shift, the patella 
tracked normally, there was no significant crepitance, and 
there was diffuse joint line tenderness, more so medially 
than laterally.  There was no obvious deformity, normal motor 
strength, deep tendon reflexes were normal, dorsalis pedis 
pulse were moderately impaired, and sensation was intact.  X-
rays showed a nearly complete loss of the medial joint space, 
and to a lesser extent there could be some narrowing of the 
patellofemoral compartment.  Dr. M diagnosed the Veteran with 
right knee primarily medial compartment arthrosis.  The 
Veteran received an aspiration and corticosteroid injection.  
Dr. M opined that in the future the Veteran might be a good 
candidate for a brace or for surgery.  He noted that his 
previous level of functioning was "quite high."

At a September 2005 VA examination, the Veteran reported that 
he is on his feet daily and has continuous interference with 
his ability to walk, lift, push, and climb.  The Veteran was 
never free of pain in his right knee and the severity was 
generally in the moderate range, although at times it was 
severe.  He lost sleep on an almost nightly basis, and had 
missed one day of work in the past two months because of knee 
pain.  On examination there was minimal right knee swelling 
and a positive patellar inhibition test.  A drawer test was 
negative, there was approximately 5 mm medial laxity, 
McMurray test was positive, and the Veteran reported 
considerable discomfort in the right knee during all testing.  
Extension was limited to 3 degrees, and flexion was to 130 
degrees, with significant pain to 85 degrees and very 
significant pain above that.  The examiner noted loud popping 
sounds beyond 80 degrees, and after five repetitions flexion 
was reduced to 90 degrees.  Quadriceps reflexes were normal 
and muscle mass and strength in the right knee were 
"remarkably good."  The examiner estimated that with 
increased pain the Veteran would lose 5 to 20 degrees flexion 
of the right knee and 3 to 5 degrees extension.  X-rays of 
the right knee showed moderate narrowing of the medial 
compartment of the femorotibial joint space, with 
irregularity of articular surfaces and osteophytes at medial 
joint margins.  There was minimal lateral subluxation of the 
tibia with respect to the distal femur.

The VA examination report indicated that the Veteran is 
right-handed.  He reported that he had difficulty with his 
right shoulder/distal clavicle when he abducted or forward 
flexed his right shoulder above 90 degrees.  The pain was 
described as "nothing major" but he was never free of at 
least an ache in the right shoulder at the distal clavicle.  
Flare-ups were caused by abduction or forward flexion and 
avoidance provided alleviation.  He said he did not lose 
sleep or miss work because of his right shoulder.  On 
examination, there was tenderness to the anterior AC joint 
that was not accompanied by redness, increasing local heat, 
or swelling.  There was 0 to 175 degrees of abduction with 
considerable discomfort above 90 degrees, forward flexion 
from 0 to 175 degrees with considerable discomfort above 100 
degrees, and external and internal rotation 0 to 85 degrees 
each with discomfort above 70 degrees on external rotation.  
The examiner opined that the Veteran would have continuing 
discomfort above 90 degrees abduction and flexion, and that 
he would have to avoid heavy lifting.

The Veteran testified at the July 2009 hearing that his right 
knee stiffens upon waking up in the morning.  He rated the 
pain as a seven out of ten, but thought that it might seem 
like more to the average person because he has learned to 
live with it.  He said he takes Extra Strength Tylenol or 
Aleve, but tries not to take too much.  He worried about the 
knee giving out if he did too much at work, as had happened a 
couple of times.  The Veteran also reported swelling and said 
the knee would give out an average of four times per month, 
but said he had not fallen as a result of the knee.  There 
were flare-ups involving increased pain and swelling once 
every three months, and he felt that the knee pain had gotten 
worse since the September 2005 examination.  He used to play 
basketball and tennis but could no longer do so.  He could 
not lift anything over his head due to his right shoulder, 
limited his lifting to 40 to 50 pounds using both arms, and 
had pain all the time in his right shoulder.


IV.  Analysis

After a careful review of the evidence, the Board finds that 
the Veteran does not qualify for an evaluation in excess of 
10 percent for his right knee, status post meniscectomy with 
degenerative joint disease and joint laxity.  A higher 
evaluation of 20 percent is not available under Diagnostic 
Code 5257 because the record does not show that the Veteran 
has moderate recurrent subluxation or lateral instability.  
At the VA examination, the drawer test was negative and 
McMurray test was positive.  The Veteran testified that his 
knee gives out an average of four times per month but that it 
has not resulted in him falling down.  This is most 
consistent with a slight level of instability.  The record 
does not show that he has had ankylosis of the knee, and 
therefore a higher rating is not available under DC 5256. 

An evaluation of 20 percent is not available under Diagnostic 
Code 5258, because there was not medical evidence showing 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  Since 10 
percent is the highest evaluation available under DC 5259, it 
will not be considered.  The Veteran does not qualify for an 
evaluation in excess of 10 percent under DC 5262, because the 
record does not show that he has a malunion of the tibia and 
fibula with moderate knee or ankle disability.  The 
diagnostic codes for limitation of motion of the knee have 
not been considered because the Veteran has been rated 
separately for limitation of flexion of the right knee.  See 
38 C.F.R. § 4.14.

Evaluating the Veteran's right knee, status post meniscectomy 
with degenerative joint disease and painful and limited range 
of motion, at the September 2005 VA examination, extension 
was limited to 3 degrees, and flexion was limited to 130 
degrees, with significant pain to 85 degrees and very 
significant pain above that.  The examiner noted loud popping 
sounds beyond 80 degrees, and after five repetitions flexion 
was reduced to 90 degrees.  Quadriceps reflexes were normal, 
and muscle mass and strength in the right knee were 
"remarkably good."  The examiner estimated that with 
increased pain the Veteran would lose 5 to 20 degrees flexion 
of the right knee. 

In order to qualify for a 20 percent evaluation under DC 
5260, flexion must be limited to 30 degrees.  Considering the 
5 to 20 additional degrees which the VA examiner felt the 
flexion was limited by increased pain and that the Veteran 
had very significant pain beyond 85 degrees, he does not 
qualify for a 20 percent evaluation under DC 5260.  In order 
to qualify for a 20 percent evaluation under DC 5261, 
extension must be limited to 15 degrees.  Extension was 
limited to 3 degrees at the VA examination, and the examiner 
estimated that with increased pain the Veteran would lose an 
additional 3 to 5 degrees extension.  Therefore, he does not 
qualify for a 20 percent evaluation under Diagnostic Code 
5261.

Since the Veteran is right-handed, his right distal clavicle, 
status post excision with degenerative joint disease and pain 
on motion, will be evaluated with the rating percentages for 
the major extremity.  He does not qualify for a 20 percent 
evaluation under DC 5201, because the range of motion of his 
right arm is not limited to shoulder level.  At the VA 
examination, he had 0 to 175 degrees of abduction with 
considerable discomfort above 90 degrees, forward flexion 
from 0 to 175 degrees with considerable discomfort above 100 
degrees, and external and internal rotation 0 to 85 degrees 
each with discomfort above 70 degrees on external rotation.  
The examiner opined that the Veteran would have continuing 
discomfort above 90 degrees abduction and flexion and that he 
would have to avoid heavy lifting. 

The Veteran does not qualify for a 20 percent evaluation 
under DC 5203, because the record does not show that he has a 
nonunion of the clavicle or scapula with loose movement.  
Finally, he does not qualify for a 20 percent evaluation 
under Diagnostic Code 5010.  Since his right knee is rated 
separately for limitation of motion, it cannot also be rated 
separately for degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, DCs 5003, 5010.  Therefore, there is not X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations, as is required for a 20 percent evaluation.  
See Id. 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
8 Vet. App. 202 (1995), we are required to consider the 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 
85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Board is not required to assign a separate rating 
for pain alone.  The Board recognizes the limitations that 
the Veteran has as a result of his service-connected right 
knee and right shoulder disabilities, but the current 
disability evaluations contemplate these limitations, as 
discussed above.  Therefore, increased evaluations are not 
justified.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disabilities, and 
that the manifestations of the disabilities are not in excess 
of those contemplated by the assigned ratings.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from these disabilities would be in 
excess of that contemplated by the assigned ratings.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board concludes 
that referral of this case for extra-schedular consideration 
is not in order.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the Veteran is entitled to a 
"staged" rating for his disabilities of the knee and/or 
clavicle, as the Court has indicated can be done in this type 
of case.  Based upon the record, we find that at no time 
during the claim/appellate period have the disabilities on 
appeal been more disabling than as currently rated under the 
present decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
right knee, status post meniscectomy with degenerative joint 
disease and joint laxity, is denied.

Entitlement to an evaluation in excess of 10 percent for the 
right knee, status post meniscectomy with degenerative joint 
disease and painful and limited range of motion, is denied.

Entitlement to an evaluation in excess of 10 percent for the 
right distal clavicle, status post excision with degenerative 
joint disease and pain on motion, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


